IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF THE                                     No: 70239
                HONORABLE DAWN HAVILAND,
                GOODSPRINGS TOWNSHIP JUSTICE
                OF THE PEACE, COUNTY OF CLARK,
                STATE OF NEVADA.                                          FILED
                                                                          APR 2 9 2015
                                                                            E K. LINDE`,
                                                                    CLERK OF BLIBRBME
                                                                    BY
                                                                         CRIBB 'DEBI/EY02




                           ORDER ADMINISTRATIVELY CLOSING CASE

                            This matter was docketed in this court on April 25, 2016, with
                the filing of a certified copy of the Stipulation and Order of Consent to
                Public Reprimand.    See Procedural Rules of the Nevada Commission on
                Judicial Discipline ("PRJDC"), Rule 29 (upon entry of an order of
                discipline pursuant to a stipulation and consent, the commission must file
                a certified copy of the order with the clerk of the supreme court). Because
                this is a consent order, the clerk        of this court is directed to
                administratively close this matter.
                            It is so ORDERED.



                                                      12tAaact,tee..., C.J.



                cc: Dawn Haviland
                    • Law Offices of Kathleen M. Paustian, Chartered
                      Nevada Commission on Judicial Discipline


SUPREME COURT
      OF
    NEVADA

            e
                                                                                        -

(0) 1947A